Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	Applicant’s election without traverse of Group I (claims 1-2, 6, 9-12, 15 and 18-20); and the species (see below) in the reply filed on 11/17/2021 is acknowledged.
(a) a set of genes comprising MEIS1, NKPD1, ONECUT2, and KLF2 (claims 1-2, 6, 9-12, 15 and 18-20); and a reference gene comprising COL2A.
(b) the sets of genes of claim 12 that comprise MEIS1, NKPD1, ONECUT2 and KLF2.

Claims 1-2, 6, 9-12, 15 ,18-20, 33-37, 44, 54, and 61 are pending, and claims 11, 33-37, 44-, 54, and 61 are withdrawn because they are directed to non-elected invention or non-elected species. 
Claims 1-2, 6, 9-10, 12, 15, and 18-20 are under the examination. 
The claims are examined under the embodiment of a set of gene of comprising MEIS1, NKPD1, ONECUT2 and KLF2; and a reference gene of COL2A.
Claim Rejections - 35 USC § 112 (b) Indefiniteness
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites a series of three method steps that comprises obtaining a urine sediment sample from the patient; bisulfite converting DNA from the sample; performing methylation-specific quantitative PCR on the bisulfite converted DNA. The preamble of the claim 1 recites “A method of monitoring a patient with bladder cancer to determine the amount and/or the concentration of methylated DNA in the sample from a set of genes comprising at least four gene selected”, however, the claim does not recite any additional method step that is directed to monitoring the patient with bladder cancer. Thus, it is unclear if the method is intended to encompass any method of determining the amount and/or concentration of methylation by MS-PCR for any purpose or if something more is required to accomplish the “monitoring” set forth in the preamble.  If it is the later, the claim appears to be missing a step or limitation.  Thus, it is unclear how to the monitoring is accomplished in the method via the method steps of “obtaining and performing…”. Thus, the claim is confusing.
Claim 19, which depends from claim 18, recites “wherein the treatment with active surveillance comprises reducing the frequency of cystoscopy for the patient”. In this regard, the claim is confusing because it is unclear to reduce the frequency of cystoscopy for the patient in the treatment with active surveillance, compared to what?

Claims that are rejected but not specifically addressed are indefinite because they depend from a claim which is addressed and do not remedy the issue of indefiniteness.  
IMPROPER MARKUSH REJECTION
5.	Claims 1-2, 6, 12, 15, and 18-20 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. 
A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
In this situation, claims 1 and 18 recite a number of genes in the alternative (i.e. MEIS1, NKPD1, ONECUT2, KLF2, OSR1, SOX1, EOMES, DDX25, and TMEM106A and a reference gene) in the methods.
The Markush grouping of genes recited in the claims is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use. The Markush grouping of Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class.  
    The members of the Markush grouping are all genes recited in the alternative.  These genes do not have a “single structural similarity” because they do not share any substantial common structure (they are each structurally distinct) and also they are do not belong to the same recognized physical or chemical class or to the same art-recognized class.  A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. There is no expectation from the art that each of the recited genes or metabolites would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group 

Claim Rejections - 35 USC § 112 (a) Written Description
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-2, 6, 9-10, 12, 15, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 18 are independent claims. 
Claim 1 is directed to a method of monitoring a patient with bladder cancer that comprises determining the amount and/or the concentration of methylated DNA in a urine sample from the patient from a set of genes comprising at least four genes selected from MEIS1, NKPD1, ONECUT2, KLF2, OSR1, SOX1, EOMES, DDX25, and 
Thus, the claims encompass the methods of predicting bladder cancer in the patient through methylated DNA of MEIS1, NKPD1, ONECUT2, and KLF2; and methylated DNA of a reference gene (COL2A is the elected species).
The claims broadly encompass determining ANY possible methylated CpG dinucleotides or all methylated CpG dinucleotides in each recited gene. Thus, all claims are directed to a genus of methods that determine all possible the methylated CpG dinucleotides (or ANY possible methylated CpG dinucleotides) on the whole gene of MEIS1, NKPD1, ONECUT2, and KLF2; and COL2A in the urine sample from bladder cancer patients. The determined methylation DNA is associated in predicting the risk of bladder cancer recurrence or used for monitoring a patient. 
In this situation, the specification discloses the examples of the process of monitoring a patient after primary treatment for bladder cancer, for example, to check for recurrence events, or to determine the risk of a future recurrence in the patient (see para 0030).
The specification discloses determining methylation status of at least four genes selected from MEIS1, NKPD1, ONECUT2, KLF2, OSR1, EOMES, DDX25, and 
The specification discloses designing PCR primers and probes for genes of interest based upon exon or intron sequences present in the mRNA transcript of the gene of interest OR based on promoter regions on either side of a gene of interest, and based on expected sequence modifications due to bisulfite conversion; and using forward and reverse primers for PCR amplification of bisulfite modified genes from the assay kits (see para 0057-0059, 0075). This indicates that the target CpG can essentially be any region in the gene, thus, the methylated DNA data can essentially be from any region in the gene. The specification provides predicting the risk score through data analysis using the data of methylated DNA (e.g. amount of methylated DNA) (see para 0061-0073, Example 1 and para 0084-0089, Example 3 and para 0092-0096, para 0102, para 0112).
However, the specification does not provide the information that shows a correlation between CpG sites on each gene and their ability to predict cancer recurrence or to monitor a patient because the specification does not disclose the primer pairs used in MS-PCR (e.g. a particular region on the promoter of MEIS1 gene and its methylation status). The specification does not provide any predictable means 
Further, the specification does not provide any guidance as any cytosine residues on the genes whose methylation is predictive of risk assessment of the bladder cancer. The specification does not provide any correlation between the methylation levels from one region of the gene and the risk of the cancer. Thus, the specification fails to disclose such type of structural and function relationship to practice the full scope of the claimed invention. 
Relevant to the lack of particular structural limitations in the rejected claims drawn to the CpG site methylation status of each gene in the set of four recited genes and the reference gene; and their correlation to predict the risk assessment of bladder cancer to monitor the patient or provide a treatment to the patient.  MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. 

The scope of the claimed genus encompasses methylation status of any possible location on the genes in the set in the method. The method of predicting the risk assessment of bladder cancer using the entire genus of the methylation status of all possible region of these genes, does not meet the functional requirements of the claims. The data provided in the specification is not representative of the entire genus. For example, the data may only be representative to the methylation of downstream region or only from upstream region of the gene. Thus, a person skilled in the art would not recognize in an applicant’s disclosure a description of the invention defined by the claims; and the specification does not provide an adequate written description of the broadly claimed subject matter.
Accordingly, it remains highly unpredictable whether or not the methylated DNA of the set of genes, would be predictive of the risk of the disease.  
Zhang et al. teaches characterizing genome-wide DNA methylation patterns, and showing that correlation among CpG sites decays rapidly, making predictions solely based on neighboring sites challenging (abstract) (Genome Biology; 2015; 16; 14: 1-

    PNG
    media_image1.png
    248
    829
    media_image1.png
    Greyscale

Zhang et al. teaches that “there may be types of methylation regulation that extend to large genomic regions, the pattern of extreme decay within approximately 400 bp across the genome indicates that, in general, methylation may be biologically manipulated within very small genomic windows. Thus, neighboring CpG sites may only be useful for prediction when the sites are sampled at sufficiently high densities across the genome” (page 4 col 1 lower through col 2 upper). The teachings of Zhang et al.  indicate unpredictability of the CpG methylation of a gene solely using the data of other CpG site, even the methylation data on neighboring CpG sites challenging. 
   In the instant situation, the specification does not provide any structure/function correlation between methylation levels of CpG sites in the set of the genes and likelihood of the bladder cancer, let alone a predictable correlation between the broad range of methylation status obtained from any possible region of the genes, and AND the functionality of prognosing the disease, as required by the claims. Due to the limited guidance from the specification, the skilled artisan would not be able to distinguish methylation status obtained from which region on the gene would function as claimed, from those that would not.   

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1-2, 6, 9-10, 12, 15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim does not include additional elements are sufficient to amount to significant more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 
Step 1
	Claims 1 and 18 are independent claims. The claims are directed to a method of monitoring a patient with bladder cancer or a method of treating a bladder cancer patient. Therefore, the claims are directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong 1
	The next step is to analyze the claim as to whether it is directed to any judicial exception. Claim 1 is directed a method of monitoring a patient with bladder cancer that comprises determining the amount and/or the concentration of methylated DNA in a 
the examples of the process of monitoring a patient after primary treatment for bladder cancer, for example, to check for recurrence events, or to determine the risk of a future recurrence in the patient (see para 0030). Thus, the claim sets forth a correlation between predicting the likelihood of bladder cancer through the quantitative value of methylated DNA of the set of the genes.
 	Claim 18 is directed to a method of treating a bladder cancer patient having a low risk of recurrence that comprises determining the amount and/or the concentration of methylated DNA in a urine sample from the patient from a set of genes comprising at least four genes selected from MEIS1, NKPD1, ONECUT2, KLF2, OSR1, SOX1, EOMES, DDX25, and TMEM106A and from at least one reference gene. Thus, the claims set forth predicting the likelihood of the bladder cancer (e.g. predicting the risk assessment) through the quantitative value of methylated DNA of the set of the genes. Thus, the claim sets forth a correlation between predicting the risk of bladder cancer through the quantitative value of methylated DNA of the set of the genes.
These limitations set forth a judicial exception because this type of correlation is a consequence of natural process, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Therefore, claim 1 and 18 recite at least once exception which may be termed a law of nature (Step 2A Prong 1: Yes). 
Furthermore, the claim 18 recites the method step of “determining that the patient has a low risk of recurrence by comparing the amount and/or concentration of 
 Step 2 A Prong 2
	The subsequent step is to evaluate as to whether the claim as a whole recites additional elements that integrate the judicial exception (JE) into a practical application. 
The element in the claim 1, “providing and performing” method steps do not integrate the judicial exception because it is a data gathering step. Therefore, this method step fails to meaningfully limit the judicial exception. (Step 2A Prong 2: No)
In claim 18, the method steps of “obtaining”, “bisulfite converting” and “performing” do not integrate the JE because they are data gathering steps. Therefore, these method steps fail to meaningfully limit the JE. Claim 18 also recites the method step of “treating the patient with active surveillance”. The specification discloses that “active surveillance” refers to the process of monitoring such a patient after primary treatment for bladder cancer, for example, to check for recurrence events, or to determine the risk of a future recurrence in the patient (see para 0030). In addition, the method step does not require adding or administering a treatment to the patient. Thus, 
Therefore, claims 1 and 18 do not recite additional elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions. (Step 2A Prong 2: No)
Step 2 B 
	The claims are evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. 
Claims 1 and 18 recite obtaining a urine sediment sample from bladder cancer patient, bisulfite converting DNA from the sample and performing methylation-specific quantitative PCR. obtaining a urine sediment sample from the patient; bisulfite converting DNA from the sample; performing methylation-specific quantitative PCR.
	Furthermore, claim 15, which depends from claim 1 recites analyzing the bisulfate converted DNA for mutations in one or both of FGFR3 and TERT in the method. These method steps were well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art cited herein [Kessel et al. THE JOURNAL OF UROLOGY; 2016; 195; 601-607; Cheng et al. Human Pathology; 2011;42: 455–481; Zhao et al. PLOS ONE; 2012; 7; 4: e35175: page 1-12; Zwarthoff et al. WO2010/123354; Zwarthoff et al. US 2016/0273053, publication date of 22 September 2016; Chung et al. Cancer Epidemiol Biomarkers Prev; 2011; 20(7): 1483-1491; Scher et al. THE JOURNAL OF UROLOGY; 2012; Vol. 188: 2101-2107; Payne et 
For example, Zwarthoff et al. (US 2016/0273053) teaches obtaining urine sample from bladder cancer patient, performing bisulfite conversion of the DNA and performing methylation specific-qPCR and detecting hypermethylated CpG island in the DNA of the patient (e.g. hypermethylated CpG island in MEIS1 and ONECUT2 genes) (see para 0005-0014, 0027, 0031, 0053-0059, 0067 and 0079, Table 1 at page 104 -105). Zwarthoff et al. also teaches analyzing bisulfate converted DNA for mutations in FGFR3 gene in the method (see para 0039, 0053-0059, 0075). Thus, these method steps do not include any additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B: No). 
Therefore, the claims are not directed to patent eligible subject matter.
	Claims 2 and 20 further limit the patient and the bladder cancer. Claim 6 further limits when to perform the method. Claim 9 and 12, and 10 narrow the scope of the genes in the set of the genes, and the reference gene, respectively. Claim 19 further limits the scope of the treatment. Thus, the limitations of the claims only serve to narrow the judicial exception. They do not add any additional elements that integrate the judicial exception into a practical application and do not provide significantly more than the recited judicial exception. Thus, the claims are not directed to patent eligible subject matter.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        
/JULIET C SWITZER/Primary Examiner, Art Unit 1634